FOR PUBLICATION
                                                          Jul 02 2013, 10:43 am




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

ANTHONY S. CHURCHWARD                                GREGORY F. ZOELLER
Deputy Public Defender                               Attorney General of Indiana
Fort Wayne, Indiana
                                                     ANDREW FALK
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                             IN THE
                   COURT OF APPEALS OF INDIANA

FREDERICK L. KING,                            )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )     No. 02A03-1212-CR-515
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Frances C. Gull, Judge
                            Cause No. 02D05-1207-FB-123



                                     July 2, 2013


                             OPINION - FOR PUBLICATION

Panel Per Curiam
       Frederick L. King (“King”) pled guilty to Robbery, as a Class B felony, after taking a

$14.99 shirt from a Fort Wayne retailer; as he left the store, King pushed a loss prevention

officer to the floor, causing injury. The sentencing range for a Class B felony is from five

years to twenty years imprisonment, with an advisory sentence of ten years. See Ind. Code §

35-50-2-5.

       The trial court sentenced King to ten years imprisonment, with six years of the

sentence suspended to probation. As aggravating circumstances, the trial court noted that

King had three prior juvenile delinquency adjudications and, at the time of the instant

offense, had been released on bond in another case involving the use of a firearm, resulting in

a Class C felony charge. As mitigating circumstances, the trial court noted that King had

pled guilty and expressed remorse.

       The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by statute

if, after due consideration of the trial court's decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” Under

this rule, and as interpreted by case law, appellate courts may revise sentences after due

consideration of the trial court's decision, if the sentence is found to be inappropriate in light

of the nature of the offense and the character of the offender. Cardwell v. State, 895 N.E.2d

1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57 (Ind. 2003). The




                                                2
principal role of such review is to attempt to leaven the outliers. Cardwell, 895 N.E.2d at

1225.

        Having reviewed the matter, we conclude that the trial court did not impose an

inappropriate sentence under Appellate Rule 7(B), and the sentence does not warrant

appellate revision. Accordingly, we decline to disturb the sentence imposed by the trial

court. See Chambers v. State, Cause No. 53S01-1307-CR-459 (Ind. July 2, 2013); Merida v.

State, Cause No. 69S01-1301-CR-24 (Ind. May 17, 2013); Lynch v. State, Cause No. 40S05-

1301-CR-23 (Ind. May 17, 2013).

        Judgment affirmed.

NAJAM, J., BAILEY, J., and BARNES, J., concur.1




        1
          In per curiam opinions, judges serving on the panel are listed in order of seniority. Each member of
the panel has considered the briefs submitted on appeal, and as in every appeal the record submitted has been
available for further review by members of the panel as may be needed. Each member of the panel has voted
on the appeal, and where, as here, the opinion is unanimous, the per curiam opinion is the opinion of all panel
members.

                                                      3